Citation Nr: 1440600	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-05 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for unspecified immunological disability, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for edema, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides.

4.  Entitlement to service connection for ankylosing spondylosis, to include as due to exposure to herbicides.

5.  Entitlement to service connection for unhealed eye injury, claimed as eye sight/sunlight sensitivity, to include as due to exposure to herbicides.

6.  Entitlement to service connection for cerebrovascular accident, to include as due to exposure to herbicides.

7.  Entitlement to service connection for memory loss, to include as due to exposure to herbicides.

8.  Entitlement to service connection for a thyroid disorder, to include as due to exposure to herbicides.

9.  Entitlement to service connection for sciatica.

10.  Entitlement to service connection for residuals of cold weather exposure.

11.  Entitlement to service connection for sterility, to include as due to exposure to herbicides.

12.  Entitlement to service connection for spinal stenosis, to include as due to exposure to herbicides.

13.  Entitlement to special monthly compensation based on the need for aid and attendance.

14.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

15.  Entitlement to specially adapted housing.

16.  Entitlement to special home adaptation grant.

17.  Permanent incapacity for self-support of appellant's daughter.

(The issue of whether an overpayment of additional compensation for a dependent beginning November 1, 2002, was properly created, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to November 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony before the undersigned at a hearing in June 2013.  A transcript is associated with the claims folder.

The claim to reopen service connection for an unspecified immunological disability and the issues of entitlement to service connection for peripheral neuropathy; ankylosing spondylosis; sciatica; residuals of cold weather exposure; spinal stenosis; entitlement to special monthly compensation based on the need for aid and attendance; entitlement to automobile and adaptive equipment or adaptive equipment only; entitlement to specially adapted housing; entitlement to special home adaptation grant; and permanent incapacity for self-support of appellant's daughter are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A June 2005 RO rating decision denied the appellant's claims of entitlement to service connection for edema.  The appellant was notified but did not perfect an appeal of the decision.

2.  Evidence received since June 2005 RO decision is new; however, it is not material because it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection edema.

3.  The Veteran does not have an unhealed eye injury, claimed as eye sight/sunlight sensitivity, and diagnosed cataracts were not manifest during service and are not attributable to service.

4.  The preponderance of the evidence is against a finding that the Veteran suffered a cerebrovascular accident.

5.  The preponderance of the evidence reveals that the Veteran's memory loss is a symptom of the Veteran's service connected adjustment disorder with mixed anxiety and depressed mood.

6.  The preponderance of the evidence reveals that the Veteran is not sterile.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the June 2005 RO decision is not new and material; therefore, the claim of service connection for edema is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013).

3.  The criteria for service connection for an unhealed eye injury, claimed as eye sight/sunlight sensitivity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West. 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for service connection for cerebrovascular accident have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West. 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

5.  The criteria for service connection for a distinct memory loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West. 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

6.  The criteria for service connection for sterility have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West. 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, adequate notice was provided in June 2010. 

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained and associated with the claims file.  The Veteran and appellant have submitted private treatment records.  The Veteran was afforded relevant VA medical examinations.

The Veteran was granted Social Security Administration (SSA) Disability Benefits; however, complete records from SSA regarding this grant of benefits have not been associated with the claims file.  The SSA decision is of record and indicates that the benefits were granted due to the Veteran's high blood pressure, heart disease, status post coronary artery bypass, coronary artery disease, high cholesterol, degenerative joint disease of the hip, cervical spine and lumbar spine.  As such, the Board finds the records associated with the SSA determination irrelevant to the claims regarding the Veteran's unspecified immunological disability, edema, unhealed eye injury, cerebrovascular accident, memory loss, and sterility.  Therefore, the Board finds that it may proceed with adjudication of these issues.

Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Application to Reopen

In a June 2005 RO rating decision, the Veteran's claim of entitlement to service connection for and edema of the lower extremities were denied.

The evidence before the VA at the time of the June 2005 RO rating decision consisted of the Veteran's service treatment records, VA treatment records, private treatment records, and reports of medical examinations dated in September 1992, November 1996, July 2001, and March 2005.  The evidence then of record did not identify an immunological disability.  In addition, the evidence then of record indicated that the Veteran's edema of the lower extremities was secondary to the medications Norvasc and felodipine. 

The Veteran's claim was denied on the basis that it was a side effect of Norvasc and felodipine and that it was a symptom which was associated with the already service-connected coronary artery disease.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The RO rating decision became final because the Veteran did not perfect an appeal and, new and material evidence pertaining to the claim was not received prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in September 2009.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Subsequent to the June 2005 RO rating decision additional VA treatment records, private treatment records, and medical examination were associated with the claims file.  

Additional treatment records associated with the claims file reveal that the Veteran's edema is a cardiovascular symptom and that it is related to the Veteran's Norvasc and felodipine.  In a VA genitourinary examination dated in November 2010 it was reported that the Veteran had cardiovascular symptoms including peripheral edema.  A heart examination in November 2010 revealed that the Veteran had swelling as a side effect of Norvasc and physical examination revealed mild bilateral edema of the lower extremities as a cardiac finding.  

As the evidence received since the June 2005 denial continues to show that the Veteran's edema is a symptom of his use of Norvasc and his service connected cardiovascular disability, the evidence is not new and material.  Therefore, the application to reopen the claims is denied.  38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

VA regulations provide presumptive service connection for certain diseases for Veterans shown to be exposed to an herbicide agent during active military service.  38 C.F.R. § 3.309(e).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A.  Unhealed Eye Injury

The Veteran seeks entitlement to service connection for unhealed eye injury, claimed as eye sight/sunlight sensitivity, to include as due to exposure to herbicides.

Service treatment records reveal that the Veteran was treated for complaints of the sun bothering his eyes "more so after being in [A]laska."  The impression was normal vision examination, appears to be photophobic, and sun prescription.  Upon examination at separation from service in August 1987 the Veteran was not noted to have an eye condition.  On an August 1987 Report of Medical History the Veteran denied any eye trouble.

At the hearing before the undersigned the Veteran reported that he had an eye injury in service.  The Veteran's representative indicated that he Veteran reported that he was diagnosed with sunlight sensitivity while stationed in Alaska.  The Veteran reported that he thought that he was snow blind.  The Veteran further argued that he believed that the condition was possibly related to herbicide exposure.  The Veteran stated that he was treated for episodes of "squiggly lines."  The Veteran's representative indicated that the Veteran was diagnosed with bilateral cataracts.  

The Veteran was afforded a VA medical examination in November 2010.  The Veteran was noted to present with complaint of occasional blurry vision for the prior year.  The Veteran did not have a history of eye injuries or surgeries.  The Veteran was not on any treatment for the eyes.  He had a history of hypertensive retinopathy.  After examination of the eyes the examiner diagnosed the Veteran with mild cataracts in both eyes.  The examiner rendered the opinion that the eye condition including vision loss was not caused by any conditions treated during the military service.

Entitlement to service connection for an unhealed eye injury, to include as due to exposure to herbicides, is not warranted.  The Board acknowledges that the Veteran was treated for an eye complaint while in service.  However, upon examination at separation and upon a Report of Medical History at separation, the Veteran was not diagnosed with and did not report any eye condition.  The Veteran has been diagnosed with bilateral cataracts; however, after examination in November 2010 the examiner rendered the opinion that the cataracts were not caused by any condition treated during military service.  Although the Veteran reports that he was exposed to Agent Orange in service and the Veteran's service personnel records reveal that the Veteran performed vegetation control, a response from C&P Policy Staff indicates that there is no listing of herbicide use on Guam, where the Veteran served.  In addition, cataracts are not a disorder for which presumptive service connection is warranted based upon exposure to herbicides.  

The only other evidence in the record concerning the etiology of the Veteran's eye disability are the Veteran's own statements.  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377; Kahana, 24 Vet. App. at 428.  Therefore, entitlement to service connection for an unhealed eye injury, claimed as eye sight/sunlight sensitivity, to include as due to exposure to herbicides, is denied.

B.  Cerebrovascular Accident

The Veteran seeks entitlement to service connection for cerebrovascular accident, to include as due to exposure to herbicides.

At the hearing before the undersigned the Veteran contended that he had a stroke in 1996.  He indicated that he believed that it was a residual of open heart surgery that he had in September 1995.  The Veteran reported that he was told by the attending physician that this commonly happened after open heart surgery.  The Veteran contended that he had memory loss and that this was a residual of his stroke.

The Veteran was afforded a VA medical examination in November 2010.  The Veteran reported that he thought he had a stroke in 1996 but did not have any computed tomography (CT) scan.  He reported a crease in his lip and stated that he could not go to work.  He did not go to a neurologist and reported that it went away on its own.  There was no diagnosis of stroke in the VA records.  The Veteran noted no residuals of stroke and the only symptom was the crease in his lip.  The examiner rendered the opinion that the Veteran's stroke condition is not caused by or a result of service connected arteriosclerosis heart disease.  The rationale provided was that there was no diagnosis of any stroke in the records.  The Veteran has not had a CT scan of the brain to evaluate the claimed stroke condition, nor was the Veteran evaluated for a stroke when the episode occurred.  There was no upper extremity weakness noted on examination and no residual facial stroke symptoms.

Entitlement to service connection for cerebrovascular accident is not warranted.  Although the Veteran has reported that he had a stroke in 1996; there is no evidence of record of any diagnosed stroke condition.  After examination in November 2010 the examiner rendered the opinion that the Veteran's stroke condition is not caused by or a result of service connected arteriosclerosis heart disease.  The only other evidence in the record concerning the etiology of the Veteran's claimed stroke are the Veteran's own statements.  However, diagnosis and etiology of a stroke falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377; Kahana, 24 Vet. App. at 428.  As the preponderance of the evidence is against a finding that the Veteran had a cerebrovascular accident, service connection is denied.

C.  Memory Loss

The Veteran seeks entitlement to service connection for memory loss, to include as due to exposure to herbicides.

Upon psychiatric examination in March 2011, the Veteran was noted to have mildly impaired recent and immediate memory that the examiner noted appeared to be associated with symptoms of depression and anxiety.

The Board finds that the Veteran's memory loss does not represent a separate disability but is a symptom of the Veteran's already service connected adjustment disorder with mixed anxiety and depressed mood.  As such, to provide service connection and a separate evaluation for memory loss would constitute pyramiding.  38 C.F.R. § 4.14.  Therefore, service connection for memory loss is denied.

D.  Sterility

The Veteran seeks entitlement to service connection for sterility, to include as due to exposure to herbicides.

Service treatment records reveal that in October 1977 the Veteran was noted to have a sperm count of 1,000,000.  In other treatment notes, dated in October 1977 and November 1977, it was reported that rare sperm was noted and no sperm was noted.  In December 1977 it was reported that the Veteran was willing to undergo HCG therapy for increased fertility.  In September 1980 the Veteran underwent a fertility evaluation.  The Veteran was noted to have low testosterone.

In November 2010 the Veteran was afforded a VA medical examination.  The date of onset of the Veteran's sterility was reported to be 1976.  The Veteran stated that he was treated for sterility with testosterone due to low sperm count while in service.  He claimed that this was a result of "agent orange."  He stated that he had 36 injections of testosterone and that he only made it through 18 injections, had anaphylaxis and hives due to the injections.  The injections were stopped and he had follow up with a urologist.  He indicated that he was told by the urologist that it could take 20 years for the treatment to work.  The Veteran was noted to have had a daughter in 1991.  The Veteran was reported to not be completely sterile.  After examination the examiner rendered the opinion that the Veteran's sterility is at least as likely as not caused by or a result of a condition treated while in service.  The examiner stated that the Veteran was diagnosed with low sperm count and low testosterone, but noting the fact that the Veteran was able to conceive a child, he is not permanently sterile.  Therefore, Veteran's claimed sterility with regard to low testosterone is as least as likely as not related to his low testosterone in service, but the Veteran is not completely sterile as he was able to conceive his daughter. 

Entitlement to service connection for sterility is not warranted.  The Board acknowledges that the Veteran was treated for infertility in service; however, the Veteran has been able to father a child.  After examination in November 2010, although the examiner opined that the Veteran's sterility was as least as likely as not related to the condition treated in service, the examiner found that the Veteran was not permanently sterile in that he fathered a child.  The examiner further noted that the Veteran's sterility was as least as likely as not related to the Veteran's low testosterone in service.  However, the finding of low testosterone is a laboratory finding and is not a disability for VA purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.   See Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, service connection for sterility is denied.
ORDER

New and material evidence having not been received, the claim of entitlement to service connection for edema, to include as due to herbicide exposure, is not reopened.

Service connection for unhealed eye injury, claimed as eye sight/sunlight sensitivity, to include as due to exposure to herbicides, is denied.

Service connection for cerebrovascular accident, to include as due to exposure to herbicides, is denied.

Service connection for memory loss, to include as due to exposure to herbicides, is denied.

Service connection for sterility, to include as due to exposure to herbicides, is denied.


REMAND

Review of the claims file reveals that the Veteran receives VA treatment; however, records dated subsequent to December 2011 have not been obtained and associated with the claims file.

Review of the claims file reveals a reference to a December 2006 treatment note where thyroid testing was performed; however, this record does not appear to be associated with the claims file.

As such, attempts must be made to obtain and associate with the claims file complete VA treatment records, records dated subsequent to December 2011.  In addition, attempts must be made to obtain the referenced December 2006 treatment note discussing the Veteran's thyroid testing.  38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Records added to the file since the June 2005 rating decision do not identify an immunological disease; however, the Veteran testified at the June 2013 hearing that he had been diagnosed with an immunological disorder.  Determination on the claim to reopen that issue is deferred pending receipt of any additional treatment records.  

The Veteran was granted SSA Disability Benefits; however, it does not appear that any attempt has been made to obtain the Veteran's complete SSA records.  Because SSA records are potentially relevant to the Board's determination of the claims discussed here, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Those records should be obtained on remand. 

The Veteran seeks entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides.  In a December 1996 note, Dr. J.K. rendered the opinion that the Veteran's peripheral neuropathies were due to the degenerative changes in his spinal column.  However, a VA examiner rendered the opinion in November 2010 that the Veteran's peripheral neuropathy was less likely as not caused by or a result of service-connected degenerative changes of the spine and degenerative disc disease at C5-6 and C6-7.  The rationale provided was that the EMG performed in February 2010 did not show any neuropathy.  It was noted that there is no definite electrodiagnostic evidence for a left lower extremity radiculopathy, plexopathy, or mononeuropathy.  There was no electrodiagnostic evidence of a large fiber peripheral poly neuropathy.  The Veteran reported that following the EMG he had worsening pain and numbness in the left leg but refused to have another EMG/test to evaluate the condition.  The Veteran indicated to physiatry that he was unable to have MRI of the lumbar spine due to a heart condition and a CT of the lumbar spine did not indicate that herniation would cause his bilateral peroneal symptoms.  Upon examination of the cervical spine January 2012, the Veteran was noted to have severe cervical radiculopathy of the left and right side with involvement of the C7 and C8/T1 nerve roots.  As such, it is unclear whether the Veteran has peripheral neuropathy that is distinct from the Veteran's service-connected cervical and lumbar spine disability.  Therefore, an examination is needed to determine the etiology of the Veteran's symptoms.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran seeks entitlement to service connection for ankylosing spondylosis, sciatica, and spinal stenosis.  The Veteran is currently in receipt of service-connected benefits for degenerative changes of the lumbar spine and degenerative disc disease at C5-6 and C6-7.  He has been diagnosed with spondylosis and lumbar stenosis.  In addition, a service treatment record reveals a diagnosis of sciatica.  The Veteran has undergone VA medical examinations that identify neurological symptoms in the lower extremities; however, it is unclear whether any spondylosis, sciatica, or spinal stenosis represents a disability distinct from the Veteran's already service-connected cervical and lumbar spine disabilities.  As such, an examination is needed to determine whether any ankylosis spondylosis, sciatica, and/or stenosis found to be present manifests symptoms distinct from the Veteran's service connected disabilities.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran seeks entitlement to service connection for residuals of cold weather exposure.  The Veteran has competently reported that he was exposed to cold while stationed in Alaska.  He reports that he had frostbite of the hands while in service.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any cold injury.  Post service treatment records reveal that the Veteran has been diagnosed with urticarial from cold/heat.  As such, the Veteran must be afforded a VA medical examination regarding whether the Veteran has residuals of a cold injury in service.  38 C.F.R. § 3.159(c)(4).

The outcome of the claims for peripheral neuropathy, spondylosis, sciatica, stenosis, and residuals of cold weather exposure may impact the claims of entitlement to special monthly compensation, automobile and adaptive equipment, specially adapted housing and special home adaptation grant.  Thus, the issues are inextricably intertwined and the Board will not review those claimed until the service connection claims are resolved.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

At the hearing before the undersigned, the Veteran reported that his daughter was incapable of self support since prior to the age of 18.  The Veteran reported that she had heart and behavioral problems since she was a child.  The Veteran reported that the information was with the physicians that she had had over the years including records with the Air Force.  As records regarding the Veteran's daughter's treatment have not been obtained and associated with the claims file, the issue is remanded for attempt to be made to identify and, after obtaining any necessary authorization, obtain and associate with the claims file medical records regarding the Veteran's daughter.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file complete VA treatment records, including those dated since December 2011.

2.  After obtaining any necessary authorization, obtain and associate with the claims file records regarding the Veteran's thyroid testing in December 2006.

3.  Obtain from the SSA records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  Contact the Veteran and request that the Veteran identify all treatment that his daughter had prior to the age of 18.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file all identified treatment.

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of any peripheral neuropathy found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner should comment on the prior VA medical examination reports and opine as to the following:  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that any peripheral neuropathy found to be present is related to or had its onset during service.  

(b)  if not related to service, whether any peripheral neuropathy found to be present represents a disability distinct from the Veteran's currently service-connected degenerative changes of the lumbar spine and degenerative disc disease at C5-6 and C6-7 or is a symptoms thereof.  

The rationale for all opinions expressed should be provided in a legible report.

6.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of any ankylosing spondylosis, sciatica, and stenosis found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner should comment on the prior VA medical examination reports and opine as to the following:  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that any ankylosing spondylosis, sciatica, and stenosis found to be present is related to or had its onset during service.  

(b)  if not related to service, whether any ankylosing spondylosis, sciatica, and stenosis found to be present represents a disability distinct from the Veteran's currently service-connected degenerative changes of the lumbar spine and degenerative disc disease at C5-6 and C6-7 or is a symptom thereof.  

The rationale for all opinions expressed should be provided in a legible report.

7.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any residuals of cold injury found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report of symptomatology and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any residuals of cold injury found to be present are related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.

8.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


